Petitioner (A97-130-076), through counsel, petitions this Court to review a final order of removal of the Board of Immigration Appeals and moves for a stay of removal. The government has moved to transfer the petition. Because petitioner’s removal proceedings were completed in Miami, Florida, this Court is an improper venue to adjudicate petitioner’s claims. See 8 U.S.C. § 1252(b)(2). Therefore, upon due consideration, it is ORDERED that the government’s motion is GRANTED and the petition for review is transferred to the United States Court of Appeals for the Eleventh Circuit. A temporary stay of removal shall be in effect until the transfer is completed.